Citation Nr: 1040945	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  10-18 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from January 1952 to 
December 1953.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The appellant appeared and testified at a hearing held at the RO 
before a Decision Review Officer in October 2009.  A copy of the 
transcript of this hearing has been associated with the claims 
file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on December [redacted], 2008, due to metastatic 
prostate cancer.

2.  During his lifetime, service connection was in effect for the 
following disabilities:  left chest shell fragment wound 
evaluated under Diagnostic Code 5301 as 20 percent disabling from 
October 2, 2000; right foot metatarsal fracture evaluated under 
Diagnostic Code 5284 as 10 percent disabling from October 15, 
1996, and 20 percent disabling as of October 2, 2000; left 
shoulder degenerative disease due to chest shell fragment wound 
evaluated under Diagnostic Code 5299-5202 as 20 percent disabling 
as of October 2, 2000; posttraumatic stress disorder (PTSD) 
evaluated under Diagnostic Code 9411 as 10 percent disabling from 
October 15, 1996; shell fragment wound scar, left chest, 
evaluated under Diagnostic Code 7804 as 10 percent disabling from 
October 15, 1996; left hand shell fragment wound evaluated under 
Diagnostic Code 5299-5307 as 10 percent disabling as of October 
2, 2000; and shell fragment wounds both thighs, both legs, 
evaluated under Diagnostic Code 7805 as zero percent disabling as 
of October 15, 1996.

3.  As of October 15, 1996, the Veteran's service-connected 
disabilities had a combined disability rating of 20 percent.

4.  As of October 2, 2000, the Veteran's service-connected 
disabilities had a combined rating of 60 percent, and a 100 
percent disability rating was awarded based upon individual 
unemployability (TDIU).

5.  The Veteran was not in receipt of a 100 percent rating for 10 
years continuously preceding his death and, as a matter of law, 
there is no hypothetical entitlement to a 100 percent disability 
rating prior to October 2, 2000.

6.  The Veteran was not a prisoner of war during his military 
service nor did he die within five years of his discharge.

7.  The appellant has not specifically alleged clear and 
unmistakable error (CUE) in any final rating decision.   

8.  The Veteran's cause of death (i.e., metastatic prostate 
cancer) was not related to his military service, nor were any of 
his service-connected disabilities a contributory cause of death.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2010). 

2.  Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010) describe VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and notify the claimant and his or her 
representative, if any, of what information and evidence not 
already provided, if any, is necessary to substantiate, or will 
assist in substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of service 
connection for the cause of the veteran's death, the United 
States Court of Appeals for Veterans Claims (Court) has held 
section 5103(a) notice must be tailored to the claim.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The notice should include 
(1) a statement of the conditions, if any, for which a veteran 
was service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Id.

In the present case, notice was provided to the appellant in 
February 2009, prior to the initial AOJ decision on her claims.  
The Board finds that the notice provided fully complies with VA's 
duty to notify as to both timing and content.  Specifically, the 
Board finds that the notice provided complies with the 
requirements set forth in Hupp.  Likewise, the appellant has been 
afforded a meaningful opportunity to participate effectively in 
the processing of her claims.  She was told it was her 
responsibility to support the claims with appropriate evidence 
and has been given the regulations applicable to VA's duty to 
notify and assist.  Indeed, the appellant submitted some evidence 
in connection with her claims, which indicates she knew of the 
need to provide VA with information and evidence to support her 
claims.  Thus the Board finds that the purposes behind VA's 
notice requirement have been satisfied, and VA has satisfied its 
"duty to notify" the appellant, and any error in this regard is 
harmless.   

With respect to VA's duty to assist, VA is only required to make 
reasonable efforts to obtain relevant records that the veteran 
has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All 
efforts have been made to obtain relevant, identified and 
available evidence, and VA has notified the appellant of any 
evidence that could not be obtained.  The Board notes that the 
medical records relating to the Veteran's initial diagnosis of 
prostate cancer and subsequent treatment therefor in addition to 
his metastatic cancer are not of record.  The Board acknowledges 
that the appellant submitted release forms for the Veteran's 
treating physicians but no request was made to obtain their 
treatment records.  However, the treatment indicated is only as 
of 1998 when the evidence of record shows that the Veteran's 
prostate cancer had its onset in 1989.  Furthermore, the 
appellant did not identify any treatment records for the 
Veteran's service-connected disabilities only records from the 
Veteran's oncologist, urologists, cardiologist and hospice 
caregiver.   Moreover, the appellant's argument is that the 
Veteran's TDIU rating should have gone back to 1996.  She has not 
argued that the Veteran's service-connected disabilities caused 
or contributed to the Veteran's death.  Finally, there are 
statements of record from these physicians, none of whom render 
any opinion that the Veteran's service-connected disabilities had 
an effect on the metastasized cancer that cause his death.  Thus, 
the Board finds that the evidence of record is sufficient to 
address the issues on appeal and remand for additional efforts to 
obtain any outstanding treatment records is not warranted as it 
would not result in obtaining any relevant evidence.  The Board 
finds, therefore, that VA has made reasonable effort to obtain 
all records relevant to the appellant's claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  As the Veteran is deceased, a medical 
examination is not warranted.  Furthermore, a medical opinion has 
not been obtained in the present case; however, the Board finds 
that no such opinion is necessary as the evidence fails to 
suggest that the Veteran's death was due to an existing service-
connected disability or a disability that should have been 
service-connected at the time of his death.  Nor does the 
evidence suggest, or the appellant argue, that any of the 
Veteran's service-connected disabilities contributed to the cause 
of the Veteran's death.  Finally, as to the claim for DIC based 
on 38 U.S.C.A. § 1318, the Board finds that the law is 
dispositive of this issue and, therefore, no medical opinion is 
required.

Thus, the Board finds that VA has satisfied its duties to inform 
and assist the appellant at every stage of this case.  Additional 
efforts to assist or notify her would serve no useful purpose.  
Therefore, she will not be prejudiced as a result of the Board 
proceeding to the merits of her claims. 

II.  Factual Background

The Veteran initially filed for service connection for shell 
fragment wounds to his chest, left hand, bilateral thighs and 
legs, and right foot (including fracture of the first 
metatarsal), and for posttraumatic stress disorder (PTSD) in 
October 1996.  By rating decision issued in March 1997, service 
connection was granted for shell fragment wounds to the left 
chest, left hand, bilateral thighs and legs and right foot, and 
for fracture of the first metatarsal of the right foot; however, 
service connection for PTSD and compensable evaluations for the 
now service-connected disabilities were denied as the Veteran had 
failed to report for VA examinations scheduled in November 1996.  
The Veteran responded to the rating decision indicating that he 
had moved, and requesting his claims file be transferred to the 
Kansas RO and that the VA examinations be rescheduled as he had 
not received notice of them.  The VA examinations were 
rescheduled and conducted in May 1997.  These examinations found 
that the Veteran had scars over the anterior left chest and 
sternum, the back of the left hand and the top of the right foot 
as residuals of shell fragments wounds; however, only the scar 
over the anterior left chest and sternum was painful on 
examination.  In addition, the Veteran reported he could no 
longer be a cowboy (his whole life career) and throw a rope or 
"muscle a horse around" due to discomfort and tenderness in the 
chest and progressive weakness of the left arm over a long period 
of time.  There was some impaired functioning of the left arm in 
that the Veteran was unable to raise the left arm over the 
shoulder but was able to reach his back pockets and put his hand 
behind his head.  Regarding the left hand, he was able to 
demonstrate all motion of the hand, able to make a fist, and 
apparently the tendon repair had not affected the use of his 
fingers any although the grip strength in the left hand was 
slightly weaker than in the right hand.  As for the right foot, 
the Veteran had normal functioning of the foot except he could 
not curl or flare his toes.  As for the bilateral thighs and 
legs, there was noted to be retained foreign bodies as shown on 
x-ray but without any functional limitations.  Finally, on 
psychiatric exam, the Veteran was found to have PTSD, which the 
examiner noted was productive of mild to moderate symptoms.

As a result, of these examinations, the RO issued a rating 
decision in September 1997 in which it granted a 10 percent 
disability rating for residuals, shell fragment wound of the left 
chest, effective October 15, 1996 (the date of service 
connection) under Diagnostic Code 7804 for a painful scar, but 
denied compensable disability ratings for shell fragment wounds 
to the left hand and bilateral thighs and legs and for fracture, 
first metatarsal, right foot.  In this rating decision, the RO 
also granted service connection for PTSD and evaluated it as 10 
percent disabling as of October 15, 1996 (the date of the claim 
for service connection).  Thus, the Veteran's combined disability 
rating effective October 15, 1996, was 20 percent.  The Veteran 
was notified of the RO's decision by letter dated September 8, 
1997.

The next item in the claims file is the Veteran's written request 
to "reopen his claim for arthritis of his SC conditions of left 
hand, bilateral thighs, legs and right foot" received October 2, 
2000.  In support of his claim, the Veteran submitted statements 
from two of his treating private physicians, both dated October 
16, 2000.  The first statement was from his oncologist in which 
this physician indicated the Veteran had chronic mantle cell 
lymphoma in the leukemic phase treated with Cytoxan and 
fludarabine IV daily for five days each month and he would be 
given six courses of this drug.  It was also noted that he 
prophylactically took allopurinol daily and Bactrim DS on the 
weekends.  His oncologist further stated that the Veteran would 
become anemic and have a low count and probably a low platelet 
count on the weeks intervening the treatments, therefore, he 
should not really be exposed to the hazards of falling off a 
roof, falling off a ladder, or causing himself harm with some 
heavy equipment.  The oncologist stated that the Veteran could 
work if he is not anemic to the point where he is short of breath 
and tired.  The second statement appears to be from his urologist 
in which he indicated that the Veteran was being treated with 
Lupron Depot injections for his metastatic recurrent carcinoma of 
the prostate.

The Veteran underwent VA examinations related to his 
musculoskeletal disabilities in November 2000.  Scars exam 
continued to show there was tenderness to palpation of the chest 
scar; however, the scars on the right foot and left hand 
continued to be well-healed without any functional loss due 
thereto.  A joints exam demonstrated degenerative changes in the 
left hand with retained metallic foreign bodies in the soft 
tissue due to the shell fragment wound thereto and history of 
penetrating shrapnel wound to the left chest and sternum with 
decreased range of motion of the left shoulder and degenerative 
changes as evidence through narrowing of the shoulder joint at 
the glenohumeral joint as a direct result of injury.  Muscle exam 
resulted in a diagnosis of history of shell fragment wound from 
mortar with sternal fracture, traumatic injury to the pectoralis 
muscle with muscular atrophy, myalgias and neuralgia, and 
decreased strength and range of motion of the left upper 
extremity.  Finally, examination of the right foot showed 
subjective complaints of pain but no objective findings except 
for his inability to flex or extend the toes on either foot.  X-
rays from November 2000 were noted to show opaque foreign bodies 
in the region of the second metatarsal.

As a result, in an April 2001 rating decision, the RO granted a 
20 percent disability rating for left chest shell fragment wound 
under Diagnostic Code 5302 (for muscle injury) as of October 2, 
2000; continued the 10 percent disability rating for tender scar 
on the left chest; granted service connection for left shoulder 
degenerative changes due to chest fragment wound evaluated as 20 
percent disabling as of October 2, 2000; granted a 10 percent 
disability rating for shrapnel to the left hand effective October 
2, 2000; granted a 20 percent disability rating for right foot 
metatarsal fracture effective October 2, 2000; continued a 
noncompensable disability rating for shell fragment wounds to the 
bilateral thighs and legs; denied service connection for 
arthritis of the hips and legs; and granted a total disability 
rating based upon individual unemployability due to service-
connected disabilities effective October 2, 2000.

The Veteran died on December [redacted], 2008, due to metastatic prostate 
cancer.  According to statements from the appellant, the Veteran 
was diagnosed to have prostate cancer in 1989.  The two private 
physicians' statements submitted in October 2000 indicate that 
his prostate cancer had returned as well as had metastasized to 
the leukemia stage.  According to the appellant's statements, the 
Veteran continued to obtain treatment for his metastasized cancer 
until his death in December 2008.  

III.  Analysis

The appellant contends that the Veteran's TDIU rating should have 
been effective back to 1996 when he was first rated for his 
service-connected disabilities, which would have made him rated 
at 100 percent continuously for more than 10 years.  She asserts 
that the Veteran was not able to be employed in 1996 because of 
his service-connected disabilities resulting from the shell 
fragment wounds received in service and that the VA examinations 
conducted in 1997 were not as thorough as the ones conducted in 
2000 and, if they had been, the Veteran would have received the 
TDIU rating in 1996.  She further argues that the Veteran was 
entitled to a TDIU in 1996 because his disabilities did not 
change significantly between 1996 and 2000 when he was awarded 
the TDIU rating.  In support of her claim, she has submitted 
medical statements from two of the Veteran's private treating 
physicians who state that the Veteran's disabilities did not 
undergo a significant increase in severity between 1997 and 2000.

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if the 
veteran's death is service-connected, even though the veteran 
died of nonservice-connected causes, if the veteran's death was 
not the result of his or her own willful misconduct and at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that was 
rated by the VA as totally disabling for a continuous period of 
at least 10 years immediately preceding death; or was rated 
totally disabling continuously since the veteran's release from 
active duty and for a period of not less than five years 
immediately preceding death; or was rated by the VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death if the veteran was a former prisoner 
of war who died after September 30, 1999.  The total rating may 
be either scheduler or based upon unemployability.  38 U.S.C.A. § 
1318.

In the present case, at the time of the Veteran's death on 
December [redacted], 2008, entitlement to a 100 percent disability rating 
due to individual unemployability (TDIU) had been established as 
of October 2, 2000, which was 8 years, 2 months and 25 days prior 
to the Veteran's death.  Consequently, such a rating was not 
effective for a continuous period of at least 10 years 
immediately preceding the Veteran's death.  In addition, the 
evidence does not show that he was rated 100 percent continuously 
since his release from active duty and for at least 5 years 
immediately preceding his death.  Furthermore, there is no 
evidence that the Veteran had been a prisoner of war while in 
service.  Thus, DIC under 38 U.S.C.A. § 1318 is not warranted 
unless the Veteran was otherwise entitled to receive compensation 
at a 100 percent as set forth in 38 C.F.R. § 3.22.  

The term "entitled to receive" means that at the time of his 
death, the veteran had service-connected disability rated as 
totally disabling but was not receiving compensation because 1) 
VA was paying the compensation to his dependents; 2) VA was 
withholding the compensation to offset an indebtedness; 3) he had 
applied for compensation but was not receiving total disability 
compensation due solely to clear and unmistakable error in a VA 
decision; 4) he had not waived retired or retirement pay in order 
to receive compensation; or 5) VA was withholding payments as 
required by law.  38 C.F.R. § 3.22 (b)



The Board notes that 38 C.F.R. § 3.22 was amended in January 
2000.  Prior to this amendment, in interpreting 38 U.S.C.A. § 
1318(b) and 38 C.F.R. § 3.22(a)(2), the Court of Appeals for 
Veterans Claims had held that a surviving spouse could attempt to 
demonstrate that the veteran would hypothetically have been 
entitled to a different decision in a service-connected related 
issue, based on evidence in the claims folder or in VA custody 
prior to the veteran's death and under the law then applicable, 
or subsequently made retroactively applicable.  See Green v. 
Brown, 10 Vet. App. 111, 118-19 (1997).  This became otherwise 
known as "hypothetical entitlement" to DIC under 38 U.S.C.A. 
§ 1318.  Under the amended § 3.22, however, VA barred 
consideration of the "hypothetical entitlement" theory.  The 
Federal Circuit has upheld VA's rejection of "hypothetical 
entitlement" in the amended § 3.22.  See Rodriquez v. Peake, 511 
F. 3d 1147 (Fed. Cir. 2008).  

Unfortunately, the Board finds that the appellant's argument 
relies upon the "hypothetical entitlement" theory because it 
essentially asks the Board to look back and determine whether the 
Veteran would have been entitled to receive a TDIU in 1996.  The 
Board is, however, barred from doing so by 38 C.F.R. § 3.22, 
which eliminated the "hypothetical entitlement" as a theory of 
recover under 38 U.S.C.A. § 1318.  Thus, the appellant's argument 
is not prevailing on that theory of entitlement to DIC.

Moreover, the Board notes that the evidence does not establish 
that the Veteran had service-connected disabilities rated as 
totally disabling but was not receiving compensation because 1) 
VA was paying the compensation to his dependents; 2) VA was 
withholding the compensation to offset an indebtedness; 3) he had 
not waived retired or retirement pay in order to receive 
compensation; or 4) VA was withholding payments as required by 
law.  38 C.F.R. § 3.22 (b).



Thus, the only other means of prevailing would be for the 
appellant to show there was clear and unmistakable error in a 
prior rating decision that denied the Veteran a 100 percent 
rating for any of his service-connected disabilities.  The Board 
notes that such a claim could only be considered on the evidence 
of record at the time of the Veteran's death; therefore, 
subsequent evidence such as the 2009 statements from the 
Veteran's treating private physicians could not be considered in 
the adjudication of such a claim.  See e.g., 38 C.F.R. 
§ 20.1403(b).  

In this case, the prior rating decisions would be the March and 
September 1997 rating decisions that awarded service connection 
and evaluated the Veteran's service-connected disabilities.  The 
Board notes that the Veteran did not appeal these ratings and, 
therefore, they became final one year after they were issued.  
38 U.S.C.A. § 7105.  The record does not indicate that the 
appellant has specifically alleged that there was CUE in either 
of these final rating decisions.  As the appellant has not raised 
this issue, the Board concludes that no further action or 
consideration is warranted as to this particular portion of the § 
1318 analysis.  The appellant may raise such a claim in the 
future if she so desires.

The Board is sympathetic to the appellant's assertion that she 
and her husband believed that the VA examinations conducted in 
1997 were inadequate and, had they not been, he would have 
received a TDIU.  However, the Veteran's initial claim for 
service connection did not indicate that he was not working; in 
fact, the Veteran reported that he supplied 100 percent support 
for his spouse.  Although the Veteran reported at the muscle 
examination in May 1997 that he had quite working as a cowboy 
because of his chest wound residuals and progressive weakness of 
the left arm, there was no indication that this statement was 
meant to be a claim that he was unemployable because of his 
service-connected disabilities.  Rather, it appears  from the VA 
examinations that the Veteran's disabilities were not so severe 
is to cause such a significant impairment that the Veteran would 
be unemployable, e.g., the examiners used the terms "slight" 
and "mild" to describe his physical and mental impairments.

In addition, the notice of the September 1997 rating decision 
that evaluated the Veteran's service-connected disabilities as 
only 20 percent disabling was provided to the Veteran and advised 
him of his appeal rights.  Despite that, the Veteran did not 
appeal seeking higher ratings for his service-connected 
disabilities or a TDIU.  The appellant testified at the RO 
hearing in October 2009 that they received the letter with the 
rating decision and conceded they did not appeal; however, she 
stated that the Veteran did not appeal because he felt that VA 
was "not interested in his claim because they just ran him 
through," but "on the other hand, it said we could appeal, but 
we didn't quite understand all ... what we needed to do...."  
Although it is unfortunate that the Veteran felt that way and did 
not understand what he needed to do to appeal, the Board does 
note that he had appointed The American Legion to represent him 
in 1996; thus, he had the means to seek advice to clarify any 
confusion he had regarding the claim and appeal process.  He 
could also have contacted VA directly for assistance.  It is 
regrettable that he did not seek such counsel from either his 
appointed representative or from VA, but that is not a reason for 
the Board to grant the appellant's claim.

Also, the Board is sympathetic to the appellant's belief that she 
would continue to receive the Veteran's compensation after his 
death.  Again, this is unfortunate but the facts in this case 
simply do not support the claim.  The law provides DIC benefits 
under 38 U.S.C.A. § 1318 only under very limited circumstances, 
which regrettably are not found in this case.  

The Board is bound by the laws and regulations applicable to the 
benefit sought.  See 38 C.F.R. § 19.5.  Consequently, it cannot 
consider the appellant's argument based upon the theory of 
"hypothetical entitlement," and the facts of this case are 
clear that the criteria for DIC pursuant to 38 U.S.C.A. § 1318 
are not met, especially that the Veteran was not in receipt of a 
100 percent rating for 10 years or more.

Consequently, the Board finds that the preponderance of the 
evidence fails to establish that the criteria for DIC under 
38 U.S.C.A. § 1318 have been met, and the appellant's claim must 
be denied.  Nevertheless, the Board notes that it must consider 
all avenues of entitlement.  Thus, entitlement to DIC pursuant to 
38 U.S.C.A. § 1310 based upon service connection for the cause of 
the Veteran's death must also be considered in light of the 
evidence of record.

Dependency and indemnity compensation (DIC) is payable to a 
surviving spouse, child, or parent either because of a service-
connected death occurring after December 31, 1956, or pursuant to 
the election of a surviving spouse, child, or parent, in the case 
of such a death occurring before January 1, 1957.  38 C.F.R. 
§ 3.5.  Service connection may be established for the cause of a 
Veteran's death when a service-connected disability "was either 
the principal or a contributory cause of death."  38 C.F.R. 
§ 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 
and 1112 (setting forth criteria for establishing service 
connection).  A service-connected disability is the principal 
cause of death when that disability, "singly or jointly with 
some other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b).  A contributory cause of death must be causally 
connected to the death and must have "contributed substantially 
or materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).  

Therefore, service connection for the cause of a Veteran's death 
may be demonstrated by showing that the Veteran's death was 
caused by a disability for which service connection had been 
established at the time of death or for which service connection 
should have been established.  Service connection means that the 
facts, shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be medical evidence of a current 
disability; medical evidence or, in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

As previously indicated, the Veteran died on December [redacted], 2008, 
due to metastatic prostate cancer.  (See Death Certificate.)  
During his lifetime, he was not service-connected for prostate 
cancer nor did he seek service connection therefor.  Rather he 
was service-connected for residuals of shell fragments wounds to 
the left chest (including scar and muscle disabilities), left 
hand, both thighs and both legs.  He was also service-connected 
for a right foot metatarsal fracture, left shoulder degenerative 
disease as secondary to the left chest shell fragment wounds, and 
PTSD.

The Board notes that argument specifically in support of a claim 
for service connection for the cause of the Veteran's death 
(i.e., as to whether the cause of his death is service related or 
that a service-connected disability was a contributory cause of 
his death) has not been submitted.  However, there is evidence in 
the claims file prior to the Veteran's death and the appellant 
has submitted statements from two of the Veteran's private 
treating physicians as well as the appellant's statements that 
the Board must consider. 

As previously indicated, the evidence of record indicates that 
the Veteran was diagnosed to have prostate cancer in 
approximately 1989.  In addition, the appellant provided a list 
of the dates the Veteran received treatment (presumably for the 
metastasized cancer) starting in 1999 until his death in 2008.  
Statements dated in October 2000 from two of the Veteran's 
private treating physicians indicate the Veteran was being 
treated for metastatic recurrent carcinoma of the prostate and 
chronic mantle cell lymphoma in the leukemic phase.  The 
Veteran's oncologist also stated that the Veteran would become 
anemic because of his treatment and, during the intervening 
periods, he should avoid any activity in which he could harm 
himself (e.g., hazards of falling of the roof or a ladder or 
causing himself harm with some heavy equipment).  Nevertheless, 
the oncologist stated that the Veteran could work if he was not 
anemic to the point where he is short of breath and tired.  The 
other statement was from the Veteran's urologist who merely 
indicated that the Veteran was receiving Lupron Depot injections 
for his metastatic recurrent carcinoma of the prostate.  Neither 
of these physicians provided an opinion  regarding whether a 
relationship existed between the Veteran's prostate cancer and 
his military service.

In addition, the appellant submitted statements from two of the 
Veteran's treating physicians dated in July 2009.  The first 
statement is again from the Veteran's oncologist in which he 
indicated that he treated the Veteran between the 1997 and 2000 
VA examinations and averred "I can state categorically that his 
condition had not significantly deteriorated.  His medical 
condition relating to his service-connected disabilities in my 
opinion would have been the same during this period as it was in 
2000."  This physician also stated that the Veteran should have 
been awarded unemployable status in 1997, the same as he was in 
2000.  

The second statement is from the Veteran's family physician who 
states he cared from the Veteran from 1997 until the date of his 
death.  This physician opined that "based on my physical exam 
and knowledge of the patient that he was 100% disabled in 1997 
and continued to be 100% disabled up until the time of his 
death."  The physician stated that the examation the Veteran 
obtained in 2000 was more comprehensive than the one in 1997, and 
that he thinks that, if the 1997 examination had been more 
comprehensive, the conclusion would have been the same, that the 
Veteran was definitely 100 percent disabled at that time.  He 
further stated that, at the time he saw the Veteran in 1997 and 
after, "his disability continued to be 100% without a doubt.  
[The Veteran] suffered significant chest trauma and abdominal 
trauma due to his war injuries.  [The Veteran] suffered severe 
open chest wounds and abdominal wounds in a mortar attack 
explosion that he was exposed to during his Korean War service.  
He also had significant disability to his left arm and hand [and] 
right foot.  It would be my recommendation and based on my 
medical evaluation of the patient from 1997 forward that his 
disability was certainly 100% and his disability continued up 
until the time of his death in the time he was under my care."  

Additional medical evidence of record consists of VA examination 
reports from May 1997 and November 2000. 

With regard to whether the Veteran's cause of death (i.e., 
metastatic prostate cancer) is related to service, the evidence 
shows that prostate cancer was diagnosed in 1989, almost 36 years 
after his discharge from service.  Moreover, the Veteran's 
service treatment records fail to show any diagnosis of or 
treatment for prostate cancer; thus, there is no evidence of an 
onset in service.  Furthermore, the medical evidence of record 
does not establish a nexus relationship between the Veteran's 
prostate cancer and his military service.  None of the private 
medical statements of record set forth a medical nexus opinion 
relating the Veteran's prostate cancer to his military service.  
The VA examination reports also do not show any correlation 
between the Veteran's prostate cancer and his military service.  
Thus, the Board finds that the preponderance of the evidence 
fails to establish that the Veteran's prostate cancer was related 
to his military service, and, therefore, service connection for 
his metastatic prostate cancer is not warranted.  Consequently, 
service connection for the principle cause of the Veteran's death 
is not warranted.

However, service connection for the cause of the Veteran's death 
may also be warranted if an already service-connected disability 
was a contributory cause of death.  In other words, the issue to 
be determined is whether the Veteran's service-connected 
disabilities were causally connected to his death and contributed 
substantially or materially to death, combined to cause death, or 
aided or lent assistance to the production of death.

The medical evidence of record relating to the Veteran's service-
connected musculoskeletal disabilities consists of the reports 
from multiple VA examinations conducted in 1997 and 2000.  The VA 
examination reports from 1997 do not indicate the Veteran was 
being treated for cancer, which would be expected since he was 
not diagnosed to have prostate cancer until about two years 
later.  As set forth in the factual section above, the VA 
examiners did not find the Veteran's residuals from the shell 
fragment wounds he received in service to cause much, if any, 
functional impairment.  The main impairment complained of by the 
Veteran and found on examination was related to pain over the 
sternum where it had been wired to fix the fracture of it in 
service.  He also had slight impairment of the left arm and left 
hand due to weakness and slight limitation of motion of the left 
shoulder.  As to fracture of the right foot and shell fragment 
wounds to the bilateral thighs and legs, the examiners did not 
find any impairment of functioning related to the in-service 
injuries, although they did note there were retained foreign 
bodies present as seen on x-ray.  

As for the November 2000 VA examinations, the Veteran reported 
that he retired at the age of 65 after serving in the field of 
agriculture, carpentry and cowboying due to inability to perform 
physically which he related to multiple shrapnel wounds.  The 
Board notes that, again, there was no notation of the Veteran 
reporting his history of prostate cancer, leukemia or any other 
cancer or treatment therefore in the examination reports except 
for a notation on a chest x-ray that the Veteran has a central 
venous catheter that is due to chemotherapy for treatment of 
leukemia.  It is clear that the examiner who conducted all four 
examinations found that the Veteran's shell fragment wound to the 
chest with residual scar and muscle damage resulting in 
limitation and weakness affecting the left arm and hand had 
worsened in severity since the last VA examination; however, this 
was acknowledged by the RO in granting increased disability 
ratings and service connection for the left shoulder degenerative 
changes such that the Veteran's combined disability rating 
increased from 20 percent to 60 percent.  It is also clear from 
these examination reports that the Veteran reported, and the 
examiner found, that the chest and left arm/hand disabilities 
limited the Veteran's functioning so that he was not able to 
continue to work in carpentry or as a cowboy.  Again, this 
finding was reflected in the RO's grant of a TDIU rating.  
Nevertheless, these reports fail to show that these disabilities 
affected the Veteran's constitution to such a degree that he was 
unable to fend off the progression of his cancer, nor do they 
show that these disabilities hindered the Veteran's treatment for 
his cancer or in any way caused a worsening in his cancer such 
that his death was hastened.  

Moreover, the private medical statements of record do not 
indicate that the Veteran's service-connected disabilities 
contributed to his death.  The October 2002 medical statements do 
not reference the Veteran's service-connected disabilities, only 
treatment for his cancer at that time.  Furthermore, despite the 
finding that the Veteran was unemployable due to service-
connected disabilities, the October 2002 statement from the 
Veteran's oncologist states that he would be able to work unless 
he was anemic as a result of his cancer treatments and then only 
warned that the Veteran should avoid activities that would put 
him at risk of harming himself such as climbing a ladder, falling 
off a roof or using heavy equipment.  Consequently, these medical 
statements fail to establish that the Veteran's service-connected 
disabilities, either singularly or together, were a contributory 
cause of the Veteran's death.

In addition, the July 2009 private medical statements, although 
discussing the Veteran's service-connected disabilities in 
relation to whether the Veteran was unemployable during the 
period of 1997 to 2000, fail to discuss the effect, if any, that 
they may have had on the Veteran's treatment for his cancer.  
Moreover, these physicians essentially state that the Veteran's 
service-connected disabilities were static during this period of 
time despite what appears to be the Veteran's worsening health as 
a result of metastatic prostate cancer.  

Finally, there is no evidence that the Veteran's service-
connected PTSD contributed to the cause of his death by 
interfering with his treatment or that he did not cooperate in 
being treated.  The appellant has provided a list of treatment 
dates that indicates that the Veteran received significant 
treatment between 1999 and 2008 thereby demonstrating that he 
pursued treatment for his metastasized cancer.  

The competent and credible evidence of record, therefore, fails 
to establish that the Veteran's service-connected disabilities, 
either singularly or together, were a contributory cause of his 
death.  Any lay statements made by the appellant that would tend 
to support this proposition are not competent and lack probative 
value as the appellant has not shown she has any particular 
medical expertise to render an opinion as to a medical etiology 
of the Veteran's cancer or a nexus relationship between the 
Veteran's cause of death and his service-connected disabilities.  
See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements or 
opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against finding that the cause of the Veteran's 
death is related to his military service or that either one or 
all of his service-connected disabilities contributed to his 
death.  The preponderance of the evidence being against service 
connection for the cause of the Veteran's death, the benefit of 
the doubt doctrine is not for application.  Consequently, service 
connection for the cause of the Veteran's death must be denied.



ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) under 
38 U.S.C.A. § 1318 is denied.

Entitlement to service connection for the cause of the Veteran's 
death is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


